DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities:  the limitation “the fan with the fan a located immediately downstream of to the fan section” is objected to because the limitation is grammatically incorrect.  Claims 31-32 contain similar defects. Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 31-32 been renumbered 32-33.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 23, the limitation “the fan a [sic] located immediately downstream of an inlet of the fan section” is not supported in the original disclosure. The specification makes no mention of the fan’s position relative to the fan inlet and the drawings, being not to scale, provide no further clear insight and exactly what structure is immediately downstream therefrom. 
	Claims 31-32 contain the same defect. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23, 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 23, the limitation “the fan a [sic] located immediately downstream of an inlet of the fan section” renders the claim indefinite because its unclear how close the fan must be located to what structure of the gas turbine. The inlet of the fan section is not adequately defined but rather the Applicant points to an amorphous fan section 22 without clearly defining the structure of the inlet of the fan section. Thus it is unclear what exactly constitute the “inlet” of the fan section and how close to the “inlet” the fan must be to constitute “immediately downstream” therefrom.  
	Claims 31-32 contain the same defect. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 13, 15, 22-24, 26-27, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlando et al. US 2008/0098715 in view of McCune et al. US 2011/0130246.	

    PNG
    media_image1.png
    952
    1008
    media_image1.png
    Greyscale

Regarding claim 1, Orlando discloses a gas turbine engine 10 comprising a shaft 34 extending along a rotational 11, a hub, labeled hub, operatively supported by the shaft 34, a housing including an inlet case, labeled inlet case, and an intermediate case, labeled intermediate case, that respectively provide an inlet case flow path and an intermediate case flow path, the airflow path flowing therethrough, a rotor, labeled rotor, connected to the hub and supporting a compressor section 30, the compressor section arranged axially between the inlet case flow path and the intermediate case flow path, the compressor rotor blades are spaced between the intermediate case and the inlet case, the rotor is a first stage rotor of a low pressure compressor, the compressor 30 is a LPC, a core inlet has a radially inner boundary that is spaced a first radial distance from the rotational axis, see boundary 1, and a compressor section inlet having a radially inner boundary that is spaced a second radial distance from the rotational axis different from the first radial distance, see boundary 2, first and second bearing supporting the shaft relative to the intermediate case and the inlet case, see bearings 1 and 2, bearing 1 is attached to the inlet case, bearing 2 is attached to the intermediate case, respectively, wherein an inner race of the first bearing and an inner race of the second bearing engage and rotate with the hub, the inner races of the bearings engage the outer surface of the hub, a fan shaft, labeled fan shaft, drivingly connected to a fan 60 having fan blades, and a gear system 100 connected to the fan shaft. Orlando does not disclose that the gear system is driven via a flex shaft. 
McCune teaches a flex shaft 46 that absorbs movements of gear train 30 imparted by shaft 34. The shaft allows the gear train to move with shaft 34 to maintain proper alignment of the gear teeth. See para. [0019].
It would have been obvious to an ordinary skilled worker to provide the flexible shaft coupling between the LPT shaft and the gear box and the fan of Orlando, as taught by McCune in order to permit proper gear teeth alignment. Id. 
Regarding claim 2, Orlando, in view of McCune discloses an outer race of the first bearing and an outer race of the second bearing are fixed relative to an engine static structure. The outer races of the first and second bearings are fixed relative to the static components of the inlet and intermediate cases. 

    PNG
    media_image2.png
    483
    836
    media_image2.png
    Greyscale

Regarding claim 3, Orlando discloses the hub includes a radially inner side and a radially outer side, the first bearing and the second bearing contacts the radially outer side and the shaft contacts the radially inner side of the hub. 

    PNG
    media_image3.png
    329
    761
    media_image3.png
    Greyscale

Regarding claim 4, Orlando, in view of McCune, discloses a bellows for isolating vibrations from the gear system. The bellows system is labeled above and dampens vibrations, see McCune para. [0020]. 
Regarding claim 5, Orlando shows that the first bearing, herein, interpreted as the aft of the first and second bearings, is in a compartment separate from the second bearing. The compartment is divided by the hub and the rotor.
Regarding claim 13, Orlando, in view of McCune, discloses a first end of the flex shaft engages the hub and a second end of the flex shaft engages an input to the gear system. Referring to McCune fig. 2 above, the flex shaft 46 attaches the gear at 36 at one end and to the hub at about where 22 is located via portion of the shaft. 
Regarding claim 15, Orlando, in view of McCune, discloses the gear system includes an epicyclic gear train and a low pressure turbine drives the gear system which in turn drives the fan. Orlando teaches a planetary gear system, see para. [0015], and an intermediate pressure turbine 32, herein interpreted as a low pressure turbine that drives the second fan, see para. [0016]. 
Regarding claim 26, Orlando, in view of McCune, discloses all elements, see claim 1 above. 
Regarding claim 22, Orlando, in view of McCune discloses all elements as discussed in claims 1 and 16 above, Orlando discloses the bearings are radially inward and axially overlapping at least some of the multi-stage compressor blades, see the annotated figures above, and a combustor 20. Orlando further discloses the geared architecture that is driven by an LPT and McCune teaches the connection of a flex shaft. 
Regarding claims 23, 31-32, as best understood, Orlando discloses the geared architecture is positioned intermediate a compressor rotor driven by a low pressure turbine and a fan. Referring to figure 1, the geared architecture 100 is between the compressor rotor of compressor 30 and the fan 60. Furthermore, Orlando discloses a bypass duct at least partially defined by a housing outward of the fan with the fan located immediately downstream of an inlet to the fan section, and the fan rotates at a rotational speed that is less than a rotational speed of an input to the geared architecture. Referring to Orlando, the fan is interpreted as elements 58, 60 where the first stage of the fan is immediately downstream of the inlet shown at about where element 16 and 50 are pointing to, the fan includes a bypass duct, the annulus enclosed by the housing 62, the housing is outward of the fan, the gear assembly 100 is a reduction gear box, i.e. the rotational input is faster than the output which is the fan. 
Regarding claim 24, Orlando discloses the geared architecture is positioned intermediate a low pressure turbine and a compressor rotor driven by a low pressure turbine. As best understood, Orlando shows a connection to a compressor rotor substantially identical to that disclosed by the Applicant and is interpreted in the same manner the Applicant interprets the claim limitation. 
Regarding claim 27, Orlando discloses an outer race of the first bearing and an outer race of the second bearing are fixed relative to an engine static structure. Refer to claim 2 above. The bearing must be in a bearing compartment, whatever housing that encompasses the bearing. 
Regarding claim 30, Orlando discloses the hub includes a radially inner side and a radially outer side, the first bearing and the second bearing engage the radially outer side and the shaft engages the radially inner side of the hub. Refer to claim 3 above. 

Claims 6 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlando, in view of McCune as applied to claim 5 above, and further in view of McCune US 2009/0081039 herein after McCune 2.
Regarding claims 6 and 29, Orlando, in view of McCune, discloses all elements but does not expressly state that the second bearing and the gearing are in the same lubrication compartment. Orlando does appear to show the second bearing, herein interpreted as the forward of the first and second bearings, is in the same compartment as the gearbox. 
McCune 2 teaches a gearbox and a bearing compartment can be formed together and formed with the lubrication system, see para. [0019]. The configuration allows for simplified maintenance and repair. See para. [0020]. 
It would have been obvious to an ordinary skilled worker to provide the bearing and the gear of Orlando, in view of McCune, in a common lubrication compartment separate from the bearing compartment, as taught by McCune 2 in order to provide simplified maintenance and repair. Id. As noted above Orlando shows that the bearing compartment is separated by the rotor. 

Claims 8-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlando, in view McCune, as applied to claim 1 above, and further in view of Suciu et al. US 2009/0056306 and Farrell US 5,419,112.
Regarding claim 8, Orlando, in view of McCune, discloses all elements except a variable vane array is arranged upstream from the first stage rotor of the low pressure compressor, and a low pressure turbine is supported by the shaft, the low pressure turbine driving a fan. Orlando does teach that an LPT 14 is supported by the shaft 34, the LPT 14 drives a fan 60. It is noted that Orlando does show what appears to be a variable guide vane albeit not labeled or discussed.
Suciu teaches a variable vane array 106 is arranged upstream from the first stage rotor of the low pressure compressor. See para. [0023].
It would have been obvious to an ordinary skilled worker to provide a plurality of variable first stage stator vanes in the LPC of Orlando, in view of McCune, as taught by Suciu in order to control the air flow into the intake of the compressor as evidenced by Farrell. See Farrell at col. 4, line 65-col. 5, line 2. 
Regarding claim 9, Orlando, in view of McCune and Suciu, as evidenced by Farrell, discloses the low pressure turbine includes a pressure ratio that is greater than 5. Suciu teaches a pressure ratio of greater than 5:1 in the LPT, see para. [0012]. Suciu teaches that the particular configuration in a high bypass geared turbofan is desirable. 
Regarding claim 10, Orlando, in view of McCune and Suciu, discloses the second bearing is axially aligned with the variable vane array. Orlando shows in fig. 1 the upstream bearing is about aligned with the variable vane array. 
Regarding claim 11, Orlando discloses the first bearing and the second bearing are arranged radially inward of the low pressure compressor. See claim 3. 
Regarding claim 12, Orlando discloses the first bearing is axially aligned with the low pressure compressor. See Orlando fig. 1, the first and second bearings are axially aligned with a portion of the LPC. 
Regarding claim 14, Orlando, in view of McCune and Suciu, discloses an array of fixed stator vanes axially between the first and second stages of the low pressure compressor. Referring to fig. 4, Suciu teaches a fixed stator vane 68 between the first and second stages of the low pressure compressor. The use of variable and fixed stator guide vanes as claimed provide for the control of airflow through the compressor as discussed by Farrell. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlando, in view of McCune as applied to claim 22 above, and further in view of McCune US 2009/0081039 herein after McCune 2.
Regarding claim 25, Orlando discloses the first bearing is arranged in a first bearing support, the arm attached to the intermediate case, the first bearing support removably secured to an intermediate case, the entire assembly is removable, and the second bearing is arranged in a second bearing support, the arm attached to the inlet case. As discussed above, Orlando shows the bearing and the gear box are arranged in a lubrication compartment. As discussed in claim 6 above, McCune teaches the claimed geared architecture and second bearing in a lubrication compartment and would have been obvious for the reasons discussed above. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 7-9, 13, 15, 22-24, 26-27, 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,194,329 in view of McCune. Claim 4 recites all elements of claim 1 in addition to more where the additionally claimed subject matter is found to be obvious to omit. With respect to the recitation that the hub and the first and second bearing rotate with the hub, Claim 4 recites that that the first and second bearings supporting the shaft which requires that the first and second bearings rotate with the hub. Claim 4 of ‘329 does not disclose that the gear system is connected to the fan shaft and driven via a flex shaft.
McCune teaches a flex shaft 46 that absorbs movements of gear train 30 imparted by shaft 34. The shaft allows the gear train to move with shaft 34 to maintain proper alignment of the gear teeth. See para. [0019].
It would have been obvious to an ordinary skilled worker to provide the flexible shaft coupling between the LPT shaft and the gear box and the fan of ‘329 as taught by McCune in order to permit proper gear teeth alignment. Id. 
Regarding claim 2, Claim 4 of ‘329 recites that the first and second bearings are fixed relative to an engine static structure where the engine static structure is the intermediate case and inlet case. 
Regarding claim 4, Claim 4 of ‘329, in view of McCune discloses a bellows for isolating vibrations from the gear system. The bellows system is labeled above and dampens vibrations, see McCune para. [0020].
Regarding claims 7-9, 15, Claim 4 of ‘329 recites the claimed ratio of the radial distances, the variable vane array, the LPT pressure ratio that drives the geared architecture.
Regarding claim 13, Claim 4 of ‘329 in view of McCune discloses the flex shaft engages the hub and the gear system.  
Regarding claims 22-24, 26-27, Claim 4 of ‘329, in view of McCune discloses all elements, where McCune shows the combustor is fluidly coupled to the turbine along with the multiple compressor stages. 

Claims 1-4, 13, 22-24, 26-27, 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,215,094 in view of McCune. 
Regarding claim 1, Claim 1 of ‘094 discloses all claimed elements of the instant application including more, except the use of a flex shaft. 
McCune teaches a flex shaft 46 that absorbs movements of gear train 30 imparted by shaft 34. The shaft allows the gear train to move with shaft 34 to maintain proper alignment of the gear teeth. See para. [0019].
It would have been obvious to an ordinary skilled worker to provide the flexible shaft coupling between the LPT shaft and the gear box and the fan of ‘329 as taught by McCune in order to permit proper gear teeth alignment. Id. The omission of additional elements is viewed as obvious to an ordinary skilled worker.
Regarding claim 2, claim 1 of ‘094 recites that the first and second bearings are fixed relative to an engine static structure where the engine static structure is the intermediate case and inlet case.
Regarding claim 3, Claim 1 of ‘094 recites that the first and second bearings are configured to rotate at a same rotational speed as the shaft which requires the bearings to be attached at the hub. Furthermore, McCune teaches the connection of the bearings. 
Regarding claim 4, Claim 1 of ‘094, in view of McCune discloses a bellows for isolating vibrations from the gear system. The bellows system is labeled above and dampens vibrations, see McCune para. [0020].
Regarding claim 13, Claim 1 of ‘094 in view of McCune discloses the flex shaft engages the hub and the gear system.  
Regarding claims 22-24, 26-27, Claim 1 of ‘094, in view of McCune discloses all elements, where McCune shows the combustor is fluidly coupled to the turbine along with the multiple compressor stages. 

Claims 1-2, 4, 7-9, 13, 15, 22-24, 26-27, 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,149,689 in view of McCune. 
Regarding claims 1-2, 4, 7-9, 13, 15, 22-24, 26-27, 31-33 Claim 14 of ‘689 in view of McCune discloses all elements. The scope of ‘689 is substantially similar to that of ‘329.

Allowable Subject Matter
Claim 16, 18-21 are allowed.
Claims 7, 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolution of all issues identified above. 
The following is a statement of reasons for the indication of allowable subject matter: The claimed ratio is allowable for the reasons recited in parent application 14/012,773.

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive.
The double patenting rejections remain. 
	The Applicant argues that it would not have been obvious to modify Orlando with the flex shaft because doing so would inhibit the bearing location and therefore unable to perform the intended purpose. Initially, the Applicant does not cite to evidence with the Orlando and McCune that supports the allegation. Therefore, the argument appears to be mere attorney arguments. See MPEP 2145 I. However, the allegation that the shaft would not be supported does not appear to be supported in McCune since the shaft of McCune is supported. Furthermore, the Examiner asserts that "[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. Thus, the Examiner finds that an ordinary skilled worker would find it obvious to provide a flex shaft at a location suitable apart from the bearing in order to provide the benefits of the flex shaft. Such an allegation is supported furthermore by Sheridan US 2010/0150702 cited by the Applicant which shows the support configuration alleged by the Examiner. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741